45 F.3d 423NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.
Jacqueline A. FROST, Plaintiff, Appellant,v.WYETH AYERST LABORATORIES, ET AL., Defendants, Appellees.
No. 94-1787
United States Court of Appeals,First Circuit.
Jan. 9, 1995

Appeal from the United States District Court for the District of Massachusetts [Hon.  Nancy J. Gertner, U.S. District Judge ]
Jacqueline A. Frost on brief pro se.
D.Mass.
AFFIRMED.
Before TORRUELLA, Chief Judge, BOUDIN and STAHL, Circuit Judges.
PER CURIAM.


1
We affirm the dismissal of plaintiff's action for the reasons stated in the district court's June 16, 1994 memorandum and order.


2
Affirmed.